DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election of Group I: claims 1-10, in the “Response to Election / Restriction Filed - 08/21/2022”, is acknowledged. 
However, applicant did not distinctly indicate whether election is with or without traverse, and because of Applicant’s not pointing out any supposed errors in the restriction requirement, apropos of (MPEP § 818.01(a)), the election has been treated as an election without traverse. See MPEP FP 8.25.02. Further as no reasons for “provisional election” was given, the election for the claims 1-10 is considered final.
This office action considers claims 1-20 pending for prosecution, of which, non-elected, without traverse, claims 11-20 are withdrawn, and elected claims 1-10 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (5; Fig 2A; [0068] = (element 5; Figure No. 2A; Paragraph No. [0068]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No." shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 3 -6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda; Takeshi et al., (US 20130063799 A1; hereinafter Honda).
1. Honda teaches a scanning device (5; Fig 2A; [0068]), comprising (see the entire documents specifically Figs 2-3; [0067+], and specifically as cited below):

    PNG
    media_image1.png
    368
    884
    media_image1.png
    Greyscale

Honda Figure 2A                                  Honda Figure 2B
a frame (112; Figs 2A-2B; [0069-0070]);
a planar scanning mirror (51) disposed within the frame (112) and having a reflective upper surface and a lower surface opposite the upper surface;
a pair of flexures (pair of beam parts 113) having respective first ends connected to the frame (112) and respective second ends connected to the planar scanning mirror (51) at opposing ends of a rotational axis (y-axis) of the planar scanning mirror;
a rotor (100) comprising a permanent magnet (120) disposed on the lower surface of the planar scanning mirror (51);
a stator, comprising:
first and second cores (Yokes 210 comprising {211-214}; [0073]) disposed in proximity to the rotor (100) on opposing first and second sides of the rotational axis of the planar scanning mirror (51); and
first and second coils (220; [0074]) of wire wound respectively on the first and second cores (yokes 211-214); and
a drive circuit (7), which is configured to drive the first and second coils (220) with respective electrical currents ([0075-0099]) comprising a first component (right-handed current; [0076]) selected so as to control a transverse displacement (Fig 3A) of the planar scanning mirror (51) relative to a plane of the frame (112) and a second component component (right-handed current; [0077]) selected so as to control a rotation of the planar scanning mirror (51) about the rotational axis (Y-axis).
3. Honda as applied to the device according to claim 1, further teaches, wherein the first and second cores are magnetized with a polarity selected so as to repel (oppose [0079]) the permanent magnet in the rotor.
4. Honda as applied to the device according to claim 3, further teaches, wherein the permanent magnet (120) in the rotor (100) and the first and second cores (211/213) are poled in opposite (different [0080]) directions along a magnetic axis perpendicular to the plane of the frame (120).
5. Honda as applied to the device according to claim 1, further teaches, wherein the stator further comprises third and fourth cores (Yokes 210 comprising {211-214}; [0073]) disposed in proximity to the rotor (100) on opposing first and second sides of the rotational axis of the planar scanning mirror (51) in respective proximity to the first and second cores, and
third and fourth coils of wire wound respectively on the third and fourth cores.
6. Honda as applied to the device according to claim 5, further teaches, wherein the drive circuit (7) is coupled ([0082] coupling) to drive the third and fourth coils together with the first and second coils, respectively.
8. Honda as applied to the device according to claim 1, further teaches, wherein the frame (120), the planar scanning mirror (51), and the flexures (113) are etched from a silicon wafer ([0070]: single-crystal silicon substrate).
10. Honda as applied to the device according to claim 1, further teaches, wherein ([0079-0080]) the drive circuit (7) is coupled to drive the first and second coils (220) such that the first component (right-handed current; [0077]) of the electrical currents flows through the first and second coils in a parallel direction (), while the second component (left-handed current; [0078]) of the electrical currents flows through the first and second coils in an anti-parallel direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Honda; Takeshi et al., (US 20130063799 A1; hereinafter Honda).
9. Honda as applied to the device according to claim 1, does not expressly disclose, wherein the frame (120), the planar scanning mirror (51), and the flexures (113) comprise a metal having a thickness less than 100 μm. Honda discloses the thickness ([0087]) as 100 μm.
Notwithstanding, the Applicant has not presented persuasive evidence that a thickness less than 100 μm is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed thickness).  Also, the applicant has not shown that the claimed thickness less than 100 μm produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Examiner like to note MPEP 2144.05.I,  specifically,  In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018), wherein the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 
Therefore, the thickness of claimed thickness less than 100 μm is not patentable over prior art disclosed thickness of 100 μm.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Honda; Takeshi et al., (US 20130063799 A1; hereinafter Honda) in view of SADAHARU; TAKIMOTO et al. (US 20160105090 A1; hereinafter Sadaharu).
2. Honda as applied to the device according to claim 1, does not expressly disclose, wherein the flexures (113) have a serpentine shape.
Nevertheless, in the analogous art, Sadaharu teaches optical scanners ([0004]), wherein (Fig 13; [0086]) a linear torsion bars 22 of serpentine shape.

    PNG
    media_image2.png
    325
    284
    media_image2.png
    Greyscale

Sadaharu Figure 13
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to select Sadaharu’s serpentine shape for Honda’s flexure (113), since, a serpentine flexure has the advantage of providing a relatively long integrated beam length in a compact footprint. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Honda; Takeshi et al., (US 20130063799 A1; hereinafter Honda) in view of Erlich; Raviv (US 20150204650 A1; hereinafter Erlich).
7. Honda as applied to the device according to claim 1, does not expressly disclose, and comprising one or more capacitive sensors configured to output signals indicative of the transverse displacement and rotation of the planar scanning mirror (51), wherein the drive circuit is configured to generate the electrical currents responsively to the signals.
However, in the analogous art, Erlich teaches a scanning micromirrors ([0001]), and a sensing circuit is coupled to sense a variable capacitance between the first and second electrodes (abstract), wherein ([0025]) capacitance and corresponding angle of rotation is measured through a a sensing circuit 50 is connected to contact pads 48 and senses the variable impedance between electrodes 32 and 34 and between electrodes 36 and 38. Sensing circuit 50 may sense the impedance, for example, by applying a modulated voltage between the electrodes, via conductive traces 40 and 46, and sensing the resulting current (or vice versa). Sensing circuit 50 converts the sensed impedance to a corresponding value of rotation angle. (Fig 2; [0027-0028]) discloses the capacitive sensor having electrodes 62, 64 and 66 in frame 22. 

    PNG
    media_image3.png
    332
    325
    media_image3.png
    Greyscale

Erlich Figure 2
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to incorporate Erlich’s capacitor sensor into Honda, and thereby the combination of (Honda and Erlich)’s  device will comprise one capacitive sensors configured to output signals indicative of the transverse displacement and rotation of the planar scanning mirror (51), wherein the drive circuit is configured to generate the electrical currents responsively to the signals, since this permits ascertaining accurately the angle at which each signal from the receiver is received through control circuit as described in details in paragraph (Erlich [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
September 11, 2022